    Case: 1:19-cv-00663 Document #: 11 Filed: 04/01/19 Page 1 of 4 PageID #:19




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                         )
                                         )
REED BEIDLER,                            )
                                         )
                    Plaintiff,           )
                                         )
      v.                                 )      No. 1:19-cv-663
                                         )
UNITED STATES DEPARTMENT                 )      Judge Shah
OF THE TREASURY, and                     )
INTERNAL REVENUE SERVICE,                )
                                         )
                    Defendants.          )
                                         )
                                         )

           UNOPPOSED MOTION TO EXTEND DEADLINE TO ANSWER
               OR OTHERWISE RESPOND TO THE COMPLAINT

      Plaintiff’s Complaint alleges claims under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C. § 552a, against the Defendants

the United States Department of the Treasury (“Treasury”), and the Internal Revenue

Service (“Service”). Defendants contend that they have not been properly served with

the summons and complaint in this matter.1




1
 Although Plaintiff contends the Attorney General was properly served by certified
mail, the United States’ records do not reflect service upon the Attorney General by any
method. In addition, Defendants contend that the service upon the United States
Attorney for the Northern District of Illinois is deficient in that it did not include the
Exhibits to the Complaint. See Dkt. Nos. 7-8 (Complaint’s Exhibits not filed with Court
until March 15, 2019).
     Case: 1:19-cv-00663 Document #: 11 Filed: 04/01/19 Page 2 of 4 PageID #:20




       To the extent that Fed.R.Civ.P. 6(b) is applicable, this Court has the discretion to

grant an extension of time for good cause. A motion requesting such relief should be

made before the time for filing expires. Fed. R. Civ. P. 6(b). See also, Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 896 n. 5 (1990) (“Rule 6(b)(1) allows a court (‘for cause

shown’ and ‘in its discretion’) to grant a ‘request’ for an extension of time, whether the

request is made ‘with or without motion or notice,’ provided the request is made before

the time for filing expires.”).

       If plaintiff had properly served the Defendants with the summons and the

complaint, the answer would have been due under the FOIA. Moreover, good cause

supports the requested extension of time. The undersigned counsel has requested but

has not yet received all information and files necessary to investigate and thereafter to

answer or otherwise to plead in response to the allegations of the Complaint. In an

effort to avoid unnecessary motion practice, Plaintiff does not oppose Defendants

requesting leave to answer or otherwise to plead in response to the Complaint no later

than April 30, 2019.

       Nor will the extension delay any pretrial proceedings as the Defendant will

attend the currently scheduled April 10, 2019 Status Hearing, should the Court

determine that a pre-answer hearing will be useful. Finally, the undersigned ,attorney

contacted counsel for the Plaintiff who stated that Plaintiff does not oppose the relief

requested by this motion.
    Case: 1:19-cv-00663 Document #: 11 Filed: 04/01/19 Page 3 of 4 PageID #:21




Dated: April 1, 2019                  Respectfully submitted,

                                     RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney General

                                     /s/ Joseph E. Hunsader_______________
                                     JOSEPH E. HUNSADER
                                     Trial Attorney, Tax Division
                                     U.S. Department of Justice
                                     P.O. Box 227 -- Ben Franklin Station
                                     Washington, D.C. 20044
                                     Tel: (202) 514-0472
                                     Email: joseph.e.hunsader@usdoj.gov

                                     JOHN R. LAUSCH, Jr.
                                     United States Attorney


                                     /s/Nigel B. Cooney
                                     NIGEL B. COONEY
                                     Assistant United States Attorney
                                     219 South Dearborn Street
                                     Chicago, Illinois 60604
                                     Tel: (312) 353-1996
                                     Email: nigel.cooney@usdoj.gov
    Case: 1:19-cv-00663 Document #: 11 Filed: 04/01/19 Page 4 of 4 PageID #:22




                             CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the following documents:

        (1)    UNOPPOSED MOTION TO EXTEND DEADLINE TO ANSWER
               OR OTHERWISE RESPOND TO THE COMPLAINT

        (2)    ORDER

with the Court’s ECF system on April 1, 2019, which system serves all filed documents

on the same day to all counsel of record participating in the ECF system including

upon:

               Casey T. Grabenstein
               Saul Ewing Arnstein & Lehr
               161 N. Clark Street
               Chicago, IL 60601
               (312) 876-7810

                                                  /s/Joseph E. Hunsader
                                                  Joseph E. Hunsader
                                                  Trial Attorney, Tax Division
